Order entered March 25, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01651-CV

                              CITY OF DALLAS, Appellant

                                            V.

                          DIANE SANCHEZ, ET AL., Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-08320-J

                                        ORDER
       Appellant’s unopposed motion to extend time to file reply/response brief is GRANTED.

We ORDER appellant to file its reply/response brief by APRIL 30, 2014.


                                                   /s/   DAVID EVANS
                                                         JUSTICE